DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2022 and November 30, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clare (US 5,745,036).
As per claim 1, Clare discloses an article management system in a form of electronic article security (EAS) system (10, figures 1-2) comprising:
an acquisition unit in a form of a RFID scanner (30) that acquires article identification information (RFID tag 22), which is read from a storage medium (27)  provided to an article (12) that passed through an article arrival port in form of a distribution center (14), and identifies the article, by using a wireless communication 
a registration unit in a form of a headquarter (17) that registers article information in a storage device (35) so that whether or not an arrival state (transaction) of the article in the shop is an arrived state (approach a point-of-sale (POS) and scanning the article’s ID) and whether or not a display state of the article in the shop is a not-displayed state for the article corresponding to the article identification information acquired by the acquisition unit are extracted from the storage device storing the article information in which the article identification information, the arrival state, and the display state (transaction record on a POS system) are associated with each other (col. 5, lines 26-37, col. 6, line 18 through col. 7, line 10, and col. 16, line 10 through col. 11, line 64).
As per claim 2, Clare discloses a determination unit in a form of an interrogation zone (20) that determines whether or not the article for which the arrival state is the arrived state and the display state is the not-displayed state is present based on the article information extracted from the storage device (col. 11, lines 36-52).
As per claim 3, Clare discloses a display control unit in a form of a POS system (18) that, when the article for which the arrival state is the arrived state and the display state is the non-display state is present, controls a display device provided to a fixture where the article is to be displayed so that information indicating that the article is in the non-display state is displayed on the display device (col. 3, line 59 through col. 4, line 7). 

As per claim 17, refer to claim 1 above.

Allowable Subject Matter
Claims 4-9 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
March 4, 2022